Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frye (US 4250868 A), hereinafter Frye, in view of Sinzaki (US 20100074728 A1), hereinafter Sinzaki.

Regarding claims 1, 2, 6-10, and 13-16, Frye discloses a fireplace system comprising: 
a firebox including a combustion chamber configured for combusting a fuel to produce an exhaust (Annotated figure 1, “Combustion Chamber”); 
a first exhaust port (Annotated figure 1, “First Exhaust Port”); 
a second exhaust port (Annotated figure 1, “Second Exhaust Port”); 
a powered exhaust component configured to evacuate the exhaust from the combustion chamber, the powered exhaust component producing an acoustic signal during operation (“draft inducer/damper 10” column 2, line 33);
wherein the exhaust is evacuated from the combustion chamber directly to an open external environment by being drawn through the first exhaust port to the second exhaust port (“When the blower is operating, it draws the exhaust gases from the burner up the flue, through the reduced base plate tube, and expels them into the atmosphere” column 2, line 68); and
wherein the powered exhaust component generates an acoustic signal having a first sound intensity (The draft inducer will produce a noise when operating). 

    PNG
    media_image1.png
    537
    666
    media_image1.png
    Greyscale

Frye does not disclose:
a sound attenuation element having an interior and being situated between the exhaust component and the combustion chamber such that the exhaust is evacuated from the combustion chamber by being drawn through the interior of the sound attenuation element from the first exhaust port to the second exhaust port; 
a baffle element situated within the interior region of the sound attenuation element such that the baffle element interrupts a direct flow path between the first and second exhaust ports, and such that the baffle element reduces the acoustic signal of the powered exhaust component at a hearth of the firebox;
wherein the acoustic attenuation element operates to reduce the energy of the acoustic signal such that the acoustic signal has a second, lower sound intensity when broadcast from the combustion chamber of the firebox;
wherein the sound attenuation element includes a top, a bottom opposite the top, a first side, a second side opposite the first side, a back, and a front opposite the back, the combination of which define the interior of the sound attenuation element;
wherein the baffle element includes an aperture;

wherein the baffle element extends between the back and the front of the sound attenuation element;
wherein the baffle element extends between the first side and the second side of the sound attenuation element;
wherein the baffle element is situated within the interior of the sound attenuation element such that a first portion of the baffle element obstructs the direct flow path between the first and second exhaust ports, and such that a first void is defined adjacent the first portion, wherein the first void facilitates evacuation of the exhaust around the baffle element;
wherein the first void is offset relative to the direct flow path between the first and second exhaust ports; 
wherein a second void is defined adjacent the first portion such that the first portion is situated between the first and second voids, and wherein the first and second voids facilitate evacuation of the exhaust around the baffle element; or 
wherein the first and second voids are each offset relative to the direct flow path between the first and second exhaust ports.

However, Sinzaki teaches:
a sound attenuation element having an interior and being situated between the exhaust component and the inlet such that the exhaust is evacuated from the inlet by being drawn through the interior of the sound attenuation element from the first exhaust port to the second exhaust port (The portion of 3 extending from inlet 1 to the fan 9); 
a baffle element (11) including at least one notch (“Air passages 27 are formed by cutting a corner of a ridge line of sound absorber 11”) formed along a perimeter of the baffle element and situated within the interior region of the sound attenuation element such that the baffle element interrupts a direct flow path between the first and second exhaust ports, and such that the baffle element reduces the 
wherein the acoustic attenuation element operates to reduce the energy of the acoustic signal such that the acoustic signal has a second, lower sound intensity when broadcast from the inlet (“inlet-port sound absorber 11” paragraph [0118]);
wherein the sound attenuation element includes a top, a bottom opposite the top, a first side, a second side opposite the first side, a back, and a front opposite the back, the combination of which define the interior of the sound attenuation element (See figures 2 and 3);
wherein the baffle element includes an aperture (“motor-side casing-inlet-port-side air passage 26a (hereinafter, air passage 26a) and opposite-motor-side casing-inlet-port-side air passage 26b (hereinafter, air passage 26b)” paragraph [0121]);
wherein an aperture is defined between the baffle element and one or more of the top, bottom, first side, second side, back, and front of the sound attenuation element (“motor-side casing-inlet-port-side air passage 26a (hereinafter, air passage 26a) and opposite-motor-side casing-inlet-port-side air passage 26b (hereinafter, air passage 26b)” paragraph [0121]);
wherein the baffle element extends between the back and the front of the sound attenuation element (Figure 2);
wherein the baffle element extends between the first side and the second side of the sound attenuation element (Figure 2);
wherein the baffle element is situated within the interior of the sound attenuation element such that a first portion of the baffle element obstructs the direct flow path between the first and second exhaust ports, and such that a first void is defined adjacent the first portion, wherein the first void facilitates evacuation of the exhaust around the baffle element (26a for example);
wherein the first void is offset relative to the direct flow path between the first and second exhaust ports (Figure 1); 
wherein a second void is defined adjacent the first portion such that the first portion is situated between the first and second voids, and wherein the first and second voids facilitate evacuation of the exhaust around the baffle element (26b for example); and 


    PNG
    media_image2.png
    478
    537
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    442
    346
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    360
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    271
    465
    media_image5.png
    Greyscale

In view of Sinzaki’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a sound attenuation element having an interior and being situated between the exhaust component and the inlet such that the exhaust is evacuated from the inlet by being drawn through the interior of the sound attenuation element from the first exhaust port to the second exhaust port; 
a baffle element including at least one notch formed along a perimeter of the baffle element and situated within the interior region of the sound attenuation element such that the baffle element interrupts a direct flow path between the first and second exhaust ports, and such that the baffle element reduces the acoustic signal of the powered exhaust component at the inlet;
wherein the acoustic attenuation element operates to reduce the energy of the acoustic signal such that the acoustic signal has a second, lower sound intensity when broadcast from the inlet;
wherein the sound attenuation element includes a top, a bottom opposite the top, a first side, a second side opposite the first side, a back, and a front opposite the back, the combination of which define the interior of the sound attenuation element;
wherein the baffle element includes an aperture;
wherein an aperture is defined between the baffle element and one or more of the top, bottom, first side, second side, back, and front of the sound attenuation element;
wherein the baffle element extends between the back and the front of the sound attenuation element;

wherein the baffle element is situated within the interior of the sound attenuation element such that a first portion of the baffle element obstructs the direct flow path between the first and second exhaust ports, and such that a first void is defined adjacent the first portion, wherein the first void facilitates evacuation of the exhaust around the baffle element;
wherein the first void is offset relative to the direct flow path between the first and second exhaust ports; 
wherein a second void is defined adjacent the first portion such that the first portion is situated between the first and second voids, and wherein the first and second voids facilitate evacuation of the exhaust around the baffle element; and 
wherein the first and second voids are each offset relative to the direct flow path between the first and second exhaust ports as is taught in Sinzaki in the system disclosed by Frye.
One would have been motivated to include:
a sound attenuation element having an interior and being situated between the exhaust component and the inlet such that the exhaust is evacuated from the inlet by being drawn through the interior of the sound attenuation element from the first exhaust port to the second exhaust port; 
a baffle element including at least one notch formed along a perimeter of the baffle element and situated within the interior region of the sound attenuation element such that the baffle element interrupts a direct flow path between the first and second exhaust ports, and such that the baffle element reduces the acoustic signal of the powered exhaust component at the inlet;
wherein the acoustic attenuation element operates to reduce the energy of the acoustic signal such that the acoustic signal has a second, lower sound intensity when broadcast from the inlet;
wherein the sound attenuation element includes a top, a bottom opposite the top, a first side, a second side opposite the first side, a back, and a front opposite the back, the combination of which define the interior of the sound attenuation element;
wherein the baffle element includes an aperture;

wherein the baffle element extends between the back and the front of the sound attenuation element;
wherein the baffle element extends between the first side and the second side of the sound attenuation element;
wherein the baffle element is situated within the interior of the sound attenuation element such that a first portion of the baffle element obstructs the direct flow path between the first and second exhaust ports, and such that a first void is defined adjacent the first portion, wherein the first void facilitates evacuation of the exhaust around the baffle element;
wherein the first void is offset relative to the direct flow path between the first and second exhaust ports; 
wherein a second void is defined adjacent the first portion such that the first portion is situated between the first and second voids, and wherein the first and second voids facilitate evacuation of the exhaust around the baffle element; and 
wherein the first and second voids are each offset relative to the direct flow path between the first and second exhaust ports because Sinzaki states “The present invention provides a fan with a sound deadening box, the fan having a unique shape and arrangement of the sound deadening member, thereby having a low pressure loss in a sound-deadening air passage, a low input, high static pressure, and a low level of airflow collision noise” (paragraph [0018]). Therefore, including the sound deadening structure of Sinzaki will reduce noise audible to the occupants of the structure while not compromising flow in the flue of Frye.

Regarding claim 5, Frye as modified by Sinzaki, discloses the system of claim 1, wherein the firebox includes an open hearth (Annotated figure 1, “Hearth”).

Regarding claim 11, Frye as modified by Sinzaki, discloses the system of claim 1, wherein a plane of the first exhaust port is transverse to a plane of the second exhaust port (Figure 1).

Regarding claim 17, Fyre discloses a firebox including a combustion chamber configured for combusting a fuel to produce an exhaust (Annotated figure 1, “Combustion Chamber”) and a powered exhaust component for evacuating the exhaust from the combustion chamber (“draft inducer/damper 10” column 2, line 33), comprising: 
a first exhaust port (Annotated figure 1, “First Exhaust Port”); and
a second exhaust port directly, fluidly coupled with an open external environment (Annotated figure 1, “Second Exhaust Port”).

Fyre does not disclose an acoustic attenuation apparatus for the firebox, the acoustic attenuation apparatus comprising: 
a top, a bottom opposite the top, a first side, a second side opposite the first side, a back, and a front opposite the back, the combination of which define a chamber; or
a baffle element including at least one notch formed along a perimeter of the baffle element and positioned within the chamber between the first and second exhaust ports, such that the baffle element interrupts a direct flow path between the first and second exhaust ports and such that the baffle element is operable to reduce an acoustic signal of the powered exhaust component in fluid communication with the acoustic attenuation apparatus and a hearth of a firebox.

However, Sinzaki teaches an acoustic attenuation apparatus, the acoustic attenuation apparatus comprising: 
a top, a bottom opposite the top, a first side, a second side opposite the first side, a back, and a front opposite the back, the combination of which define a chamber (The portion of 3 extending from inlet 1 to the fan 9); and
a baffle element (11) including at least one notch formed along a perimeter of the baffle element (“Air passages 27 are formed by cutting a corner of a ridge line of sound absorber 11”) and positioned within the chamber between the first and second exhaust ports, such that the baffle element interrupts a direct flow path between the first and second exhaust ports and such that the baffle element is operable 

In view of Sinzaki’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an acoustic attenuation apparatus, the acoustic attenuation apparatus comprising: 
a top, a bottom opposite the top, a first side, a second side opposite the first side, a back, and a front opposite the back, the combination of which define a chamber; and
a baffle element including at least one notch formed along a perimeter of the baffle element and positioned within the chamber between the first and second exhaust ports, such that the baffle element interrupts a direct flow path between the first and second exhaust ports and such that the baffle element is operable to reduce an acoustic signal of the powered exhaust component in fluid communication with the acoustic attenuation apparatus and an inlet as is taught in Sinzaki in the system disclosed by Frye.
One would have been motivated to include an acoustic attenuation apparatus, the acoustic attenuation apparatus comprising: 
a top, a bottom opposite the top, a first side, a second side opposite the first side, a back, and a front opposite the back, the combination of which define a chamber; and
a baffle element including at least one notch formed along a perimeter of the baffle element and positioned within the chamber between the first and second exhaust ports, such that the baffle element interrupts a direct flow path between the first and second exhaust ports and such that the baffle element is operable to reduce an acoustic signal of the powered exhaust component in fluid communication with the acoustic attenuation apparatus and an inlet because Sinzaki states “The present invention provides a fan with a sound deadening box, the fan having a unique shape and arrangement of the sound deadening member, thereby having a low pressure loss in a sound-deadening air passage, a low input, high static pressure, and a low level of airflow collision noise” (paragraph [0018]). Therefore, including the sound deadening structure of Sinzaki will reduce noise audible to the occupants of the structure while not compromising flow in the flue of Frye.

Regarding claim 18, Frye as modified by Sinzaki, discloses the system of claim 17, wherein the hearth of the firebox is an open hearth (Annotated figure 1, “Hearth”).

Regarding claim 19, Fyre discloses a method, the method comprising: 
providing a firebox including an exhaust port and a combustion chamber configured for combusting a fuel to produce an exhaust (Annotated figure 1, “Combustion Chamber”); and
providing a powered exhaust component configured to directly evacuate the exhaust from the combustion chamber to an open external environment, the powered exhaust component producing an acoustic signal during operation (“draft inducer/damper 10” column 2, line 33).

Frye does not disclose a method of reducing an acoustic signal of a powered exhaust component for evacuating an exhaust produced in a combustion chamber of a firebox, the method comprising: 
coupling a sound attenuation element to the firebox such that the sound attenuation element is in fluid communication with the exhaust port of the firebox and the powered exhaust component, and such that the exhaust is evacuated from the combustion chamber by being drawn through an interior of the sound attenuation element from the exhaust port to the powered exhaust component; and 
situating a baffle element with at least one notch formed along a perimeter of the baffle element within the interior region of the sound attenuation element such that the baffle element interrupts a direct flow path between the exhaust port and the powered exhaust component, and such that the baffle element reduces the acoustic signal produced by the powered exhaust component when measured at a hearth of the firebox.

However, Sinzaki teaches a method of reducing an acoustic signal of a powered exhaust component for evacuating an exhaust, the method comprising: 
coupling a sound attenuation element to the inlet such that the sound attenuation element is in fluid communication with the exhaust port and the powered exhaust component, and such that the exhaust is evacuated by being drawn through an interior of the sound attenuation element from the exhaust port to the powered exhaust component (The portion of 3 extending from inlet 1 to the fan 9); and 


In view of Sinzaki’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a method of reducing an acoustic signal of a powered exhaust component for evacuating an exhaust, the method comprising: 
coupling a sound attenuation element to the inlet such that the sound attenuation element is in fluid communication with the exhaust port and the powered exhaust component, and such that the exhaust is evacuated by being drawn through an interior of the sound attenuation element from the exhaust port to the powered exhaust component; and 
situating a baffle element with at least one notch formed along a perimeter of the baffle element within the interior region of the sound attenuation element such that the baffle element interrupts a direct flow path between the exhaust port and the powered exhaust component, and such that the baffle element reduces the acoustic signal produced by the powered exhaust component when measured at a hearth of the firebox as is taught in Sinzaki in the system disclosed by Frye.
One would have been motivated to include a method of reducing an acoustic signal of a powered exhaust component for evacuating an exhaust, the method comprising: 
coupling a sound attenuation element to the inlet such that the sound attenuation element is in fluid communication with the exhaust port and the powered exhaust component, and such that the exhaust is evacuated by being drawn through an interior of the sound attenuation element from the exhaust port to the powered exhaust component; and 
situating a baffle element with at least one notch formed along a perimeter of the baffle element within the interior region of the sound attenuation element such that the baffle element interrupts a direct flow path between the exhaust port and the powered exhaust component, and such that the baffle 

Regarding claim 20, Frye, as modified by Sinzaki, discloses the system of claim 19, wherein the hearth of the firebox is an open hearth (Annotated figure 1, “Hearth”).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Frye, in view of Sinzaki, and further in view of Anselmino (US 5983888 A), hereinafter Anselmino.

Regarding claims 3 and 4, Frye, as modified by Sinzaki, discloses the system of claim 2.

Frye, as modified by Sinzaki does not explicitly disclose wherein the second sound intensity is at least 30 dB lower than the first sound intensity. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Sinzaki teaches noise deadining but does not specifically recite a 30 dB reduction. Achieving a 30 dB reduction is a results-effective variable because in general the greater the reduction in noise the better, however Anselmino states “The choice of the air passageway geometry is a trade off between air pressure drop and sound absorption effectiveness.” Accordingly, it would have been .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Frye, in view of Sinzaki, and further in view of Culpepper (US 3841434 A), hereinafter Culpepper.

Regarding claim 12, Frye, as modified by Sinzaki, discloses the system of claim 1. 

Frye, as modified by Sinzaki, does not disclose wherein a plane of the first exhaust port is normal to a plane of the second exhaust port.

However, Culpepper teaches wherein a plane of the first exhaust port is normal to a plane of the second exhaust port (See inlet and outlet of element 11).

    PNG
    media_image6.png
    397
    190
    media_image6.png
    Greyscale


One would have been motivated to include wherein a plane of the first exhaust port is normal to a plane of the second exhaust port because the sound will not have a direct path and will therefore be further deadened.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rieger (US 4862993 A) “in order to enhance the flow of exhaust gases and smoke through such flue system usually an electric blower or a similar air mover device is incorporated into the flue system to create a desirable air current flowing from the fireplace to the outdoor so as to ensure that the exhaust gases and smoke from the fireplace are effectively expelled to the outdoor. Nevertheless,such blower and air mover devices are generally noisy, and the noise will feed back through the flue system to the fireplace and ultimately to the indoor to create an undesirable background noise in the room in which the fire place is located” and “It is an object of the present invention to provide a fireplace construction including a sound reducer for eliminating undesirable ambient noise”

    PNG
    media_image7.png
    453
    299
    media_image7.png
    Greyscale

Videto (US 5878740 A) “the peak noise level decreases from 87 dB (at 170 Hz) in the untreated case to 57 dB when treated with the dissipative device”
Gordon (US 20110308481 A1) “The arrangement of the sound-absorbing material 52, the perforated sheet 60 and the air-gap 54 dampens audible noise emitted by the motor/impeller assembly 32 and 36”
Van Laar (EP 2489936 A2) “the fan is shown to be present at the end of the flue gas channel remote from the combustion chamber. This is attractive in view of any noise nuisance near the gas hearth”
Cook (US 3330379 A) “it is desirable to attenuate sound waves passing through the usual ventilator which are initiated from noises arising outside of the building and particularly those noises which are initiated by the motor and the fan or blower when power-operated means is energized to expel contaminated air from a room or building”

    PNG
    media_image8.png
    421
    462
    media_image8.png
    Greyscale

Ishizu (US 5326317 A) “The soundproof unit makes it possible to decrease noise generated by the air blower while the ventilation resistance is hardly increased.”

    PNG
    media_image9.png
    500
    460
    media_image9.png
    Greyscale

Leonce (US 3080862 A) 

    PNG
    media_image10.png
    484
    354
    media_image10.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LOGAN P JONES/Examiner, Art Unit 3762